DETAILED ACTION
This office action is responsive to the amendment filed 11/9/2021.  
Claims 1-10 and 12-19 remain pending and under prosecution.  It is noted that the application is now under a different examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
PCB of Claim 1 and 14
Strain gauge of Claim 7 and 19
8 or sixteen sensors of Claims 1, 4-6, 14, 17-18 (mounted on PCB as claimed)
Suction cup of Claim 1 and 14

must be shown with element numbers or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pozos et al. (US 6673026 B2 - previously cited) in view of Rajkowski (US 20140266812 A1 - previously cited), Chibante (US 20120073388 A1), and Tal et al (US Pub No. 20180184923).


Regarding claims 1, 3, 7, 14, 16, and 19, Pozos et al. discloses a system for hand rehabilitation comprising: an enclosure comprising a top surface (fig. 4; housing/case 15 and all components at that level including key 41) and a bottom surface opposite the top surface (col 5 lines 58-62 and fig. 3A; the figure shows a lip between the top surface and bottom surface of the housing); a finger retention support (or an input device as recited in claim 14) arranged (fig. 4 element 43; puck), and arranged to allow a finger to exert directional movement (col 6 lines 24-31; finger force applied by a person’s finger is directional movement when sensed by a force sensor); and a first multidirectional force sensor (col 6 lines 24-35 and fig. 4 element 40, 41, 42, and 44; force sensor, cherry switch and structural components are multidirectional in that they move up and down to be depressed and released) housed within the enclosure that detects and converts the directional movement exerted by the finger to one or more electrical control signals (col 6 lines 31-34; the cherry switch transmits data to a data acquisition card).
	Pozos et al. discloses a finger retention support that is arranged to allow the finger to exert directional movement in one degree of freedom into and out of the plane of the top surface (col 6 lines 24-35; up and down movement is one degree of freedom which moves into and out of the casing) which is used to evaluate fatigue of a finger as it moves (Abstract). 
Pozos et al. discloses a printed circuit board (PCB) housed within the enclosure comprising a top and bottom surface (fig. 4 shows the force sensor component 44 directly on PC Board 45).

However, Pozos et al. does not explicitly disclose the finger retention support being arranged to allow a finger to exert directional movement in three degrees of freedom wherein the three degrees of freedom comprise two degrees of freedom in a plane of the top surface. 
Rajkowski teaches an apparatus for inputting information into a computer based on finger movement with strain sensors (or strain gauge as recited in claims 7 and 19) that can detect the stretch of an actuator in any direction including two degrees of freedom in a plane ([104], fig. 8, and annotated fig. 8 below; stretch toward the sides is one direction and stretch toward the front/back is another direction, i.e. first and second degrees of freedom) as well as the compression of an actuator causing movement orthogonal to and including into and out of the plane of the top surface ([104] stretch/compression is a movement in the upward/downward direction, i.e. a third degree of freedom). According to Rajkowski, this enables the sensor to be disposed in any position where stretch or compression of the material forming the actuator will occur in response to the glancing touch ([104]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Pozos et al. to include a finger retention support that detects movement in three degrees of freedom through strain as taught by Rajkowski to yield the predictable result of allowing a finger to exert directional movement in three degrees of freedom while being disposed in any position where the material can respond to a glancing touch in order to evaluate the fatigue of a finger 
    PNG
    media_image1.png
    151
    360
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Fig. 8)]as it moves in any direction.

Pozos et al. is also silent on the finger retention support (or the input device as recited in claim 14) comprising an elastic silicon cup or a pneumatic powered suction cup bonded onto the top surface. Chibante teaches a force sensing device that uses elastomer, including silicone ([0033]), to provide a cover for keyboards (which includes individual keys) where a force ([0071]), the elastomer material being advantageous because it is capable of extreme flexibility ([0032]). 
Chibante also teaches that the elastomer can be molded for grips or complex curved surfaces (which includes cups) ([0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Pozos et al. and Rajkowski to include an elastic silicon cup covering the puck (i.e. key) as taught by Chibante as a combination of known prior art elements in the same field of finger force sensing devices to yield the predictable result of providing an elastic surface with the distinct advantage of providing extreme flexibility for finger force sensing.

Pozos et al as modified also do not expressly disclose the sensor is a first top set of four force sensors arranged on the top PCB surface of the PCB and a first bottom set of four force sensors arranged on the bottom PCB surface of the PCB (for claim 1, 3, 14, 16).
Pozos et al does disclose at least seven sensors, best seen in Figure 3A, which shows 7 buttons and Figure 4 shows how they are mounted on the PCB (Col.16: 15-26).
Rajkowski teaches at least 12 sensors (8 switching devices 126 and 4 input keys)  arranged on the analogous keyboard, best seen in Figure 60, which are necessarily arranged and connected to a microprocessor (0156).  Thus, Rajkowski make obvious the number of sensors.
Rajkowski teaches the apparatus for inputting information into a computer based on finger movement with strain sensors that places a second sensor on a bottom surface opposite (see annotated fig. 4 below). As shown in fig. 5 of Rajkowski, a single actuator placed at the bottom would not necessarily be able to detect motion should a finger be placed solely at the top and the same logic can be applied if a finger were placed solely at the bottom of a key, so the addition of a sensor at both locations increases the sensitivity regardless of finger placement. 
Tal et al teach that it is well-known in the art to make an array of force or pressure sensors by arranging at least four sensors 146, 156, 154 on the top and four sensors 150, 160 on bottom of a PCB (148, 158, 168) as an effective configuration to enable the desired force or pressure sensing, best seen in Figure 7-10 (0089-0093). 
It is noted that applicant has not expressed any criticality toward having four sensors on top and four sensor on bottom of the PCB as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a manner of construction and a desired number of sensors, as best understood.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Pozos et al such that the sensor is a first top set of four force sensors arranged on the top PCB surface of the PCB and a first bottom set of four force sensors arranged on the bottom PCB surface of the PCB as taught by Rajkowski and Tal et al to effectively provide a desired number of sensors for the multidirectional force sensor of Pozos et al and arranged on the PCB of Pozos et al as taught above as an effective configuration for its use, wherein the addition of another sensor located at a bottom surface opposite a sensor at a top surface as taught by Rajkowski as a simple combination of known prior art elements yields the predictable 

Regarding claims 2 and 15, Pozos et al. discloses a system further comprising: a wrist support (col 6 line 7 and fig. 3A; the wrist strap is explained in the text and shown in the figure, however, the figure omits the numerical marker 38) attached to the top surface configured to rigidly holds a wrist in position with respect to the top surface (col 6 lines 5-14; person’s right hand is held down in a substantially rigid position) and a processor in electrical communication with the first multidirectional force sensor receives the one or more electrical control signals from the first multidirectional force sensor and provides feedback to a user (col 7 lines 11-26 and fig. 5; the processing unit has a microprocessor for processing the data, which means it is in electrical communication with the sensors that acquire data).

Regarding claims 4-6 and 17-18, Pozos et al. as modified disclose the invention above but do not expressly disclose a second, third, and fourth set of sensors, each comprising four sensors mounted on the top PCB surface and four sensors mounted on the bottom PCB surface.  It is noted that applicant has not expressed any criticality toward having additional sets of four sensors on top and four sensor on bottom of the PCB as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a manner of construction and for a desired number of sensors, as best understood.  Also see 112 rejection above.
Rajkowski teaches the apparatus for inputting information into a computer based on finger movement with strain sensors that places a second sensor on a bottom surface opposite (see annotated fig. 4 below). As shown in fig. 5 of Rajkowski, a single actuator placed at the bottom would not necessarily be able to detect motion should a finger be placed solely at the top and the same logic can be applied if a finger were placed solely at the bottom of a key, so the addition of a sensor at both locations increases the sensitivity regardless of finger placement. 
Rajkowski also teaches at least 12 sensors (8 switching devices 126 and 4 input keys)  arranged on the analogous keyboard, best seen in Figure 60, which are necessarily arranged and connected to a microprocessor (0156).  Thus, Rajkowski make obvious the number of sensors.
Tal et al teach that it is well-known in the art to make an array of force or pressure sensors by arranging at least four sensors 146, 156, 154 on the top and four sensors 150, 160 on bottom of a PCB (148, 158, 168) as an effective configuration to enable the desired force or pressure sensing, best seen in Figure 7-10 (0089-0093).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include additional sets of sensors mounted the same was as taught by Tal et al, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, with the additional sets of four force sensors arranged on the top PCB surface of the PCB and the bottom PCB surface of the PCB as taught by Rajkowski and Tal et al, to effectively provide a desired number of sensors for the multidirectional force sensor of Pozos et al and arranged on the PCB of Pozos et al as taught above as an effective configuration for its use.

    PNG
    media_image3.png
    380
    498
    media_image3.png
    Greyscale
[AltContent: textbox (Annotated Fig. 4)]

Regarding claim 8, Pozos et al. discloses a system further comprising a display that displays the feedback (col 7 lines 20-26 and fig. 5; the data is represented through data display 90).
Regarding claim 9, Pozos et al. discloses a system wherein the processor performs operations based on movements of the finger as measured by the first multidirectional force sensor (col 7 lines 20-26; the acquired data that the processor processes is acquired from finger movements because finger forces applied by a person’s finger is directional movement).
Regarding claim 10, Pozos et al. discloses a system wherein the feedback comprises an interactive video or video game (col 3 lines 56-59; the motion is associated with the person playing a computer game).
(col 6 lines 15-26; figs 3A and 3B show that there are 7 buttons using the same puck configuration established in fig. 4) not including the finger.
Regarding claim 13, Pozos et al. in view of Rajkowski and Chibante, as applied to claim 1, discloses a system wherein the first multidirectional force sensor detects bi-directional forces exerted by the finger on the finger retention support in multiple degrees of freedom (Rajkowski [104] and fig. 8; stretch toward the side is one direction and stretch toward the front is another direction, i.e. bidirectional with first and second degrees of freedom).

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note that the case is under a different examiner and the new drawing objections and 112 rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791